The appeal brings for review judgment in favor of the plaintiff in a suit wherein plantiff sought damages for injuries sustained in an automobile collision.
It appears that the promulgation of an opinion discussing at length the several contentions presented can serve no useful purpose. The chief contention of the appellant is that the instructions of the court to the jury were contradictory and confusing. The record discloses that some confusion might have arisen in the minds of the jury by reason of the manner in which the instructions were given, as well as by reason of the contents of those instructions. The elements of the instructions, however, which might have caused confusion were favorable to the defendant and, therefore, if any error occurred it was error favorable to the defendant and of which it could not complain. The instructions which appear to have been favorable to the plaintiff and of which the appellant complains, correctly enunciate the law. The error in this regard, if any, was harmless.
Appellant also contends, and we think with just cause, that the verdict of the jury was excessive.
If the plaintiff will enter remittitur in the court below within fifteen days of the going down of the mandate in the sum of $1,000.00, the remainder of the judgment in the sum of $2500.00 will stand affirmed as of the date thereof. Otherwise, the judgment is reversed for a new trial.
So ordered.
BROWN, C. J., WHITFIELD and ADAMS, JJ., concur.